UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 10, 2009 CRC CRYSTAL RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52472 86-0728263 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (480) 452-3301 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On July 10, 2009 the Company issued a press release announcingthat it has executed a definitive agreement for equity financing of up to $10 million from Boston-based Auctus Private Equity Fund, LLC. The funding is contingent upon an effective S-1 Registration Statement for thesecurities to be filed with the Securities and Exchange Commission this week. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description 99.1 Press Release dated July 10, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRC CRYSTAL RESEARCH CORPORATION Date: July 13, 2009 By: /s/"Kiril A. Pandelisev" Dr. Kiril A. Pandelisev Title: Chief Executive Officer 2
